Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability 
Claims 1-4, 5-22 are pending. Claims 1-3, 5- 12 are withdrawn. Claims 13-22 are for examination.

Claims 1-3, 5-12 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   13-22 and claims 1-3, 5- 12  as set forth in the Office action mailed on, 9/24/2020 is hereby withdrawn and claims 1-3, 5- 12 are hereby rejoined with claims  13-22 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by with Andrew Presley on 8/18/2021.

EXAMINER’S AMENDMENT
New claim 23 as written below is added. 
Rewrite claims 1-3 and 5-22 as follows:
1.	(Currently Amended) A method for preparing a β-substituted amino acid according to Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	(I),
the method comprising:
combining i) an unsubstituted indole or a substituted indole, ii) a β-substituted serine, and iii) a tryptophan synthase β-subunit comprising a polypeptide having tryptophan synthase activity and having:
at least 85% identity to the amino acid sequence set forth in SEQ ID NO: 1, 
amino acid mutations at residues corresponding to positions 91 and 161 of SEQ ID NO: 1, and
optionally at least one amino acid mutation at residues corresponding to positions selected from the group consisting of 68, 139, 166, 173, 274, and 335 of SEQ ID NO:1; and
maintaining the resulting mixture under conditions sufficient to form the β-substituted amino acid according to the Formula I;
wherein:
R1 is C2-8 alkyl, which is optionally substituted with one or more R1a;
each R1a is independently selected from the group consisting of halogen, –OH, –CN, –N3, –NO2, C1-12 alkyl, C6-14 aryl, C2-12 alkenyl, C1-12 alkynyl, C1-12 alkoxy, C1-12 thioalkoxy, –N(R1b)2, –B(OR1b)2, –C(O)R1c, –C(O)N(R1b)2, –NR1bC(O)R1c, and –OC(O)R1c;
each R1b is independently selected from the group consisting of H and C1-6 alkyl;
each R1c is independently selected from the group consisting of H, –OH, halogen, C1-6 alkyl, C1-6 alkoxy;
Y and Z are independently selected from the group consisting of CH, CR2, and N;
each R2 is independently selected from the group consisting of halogen, –OH, –CN, –N3, –NO2, C1-12 alkyl, C6-14 aryl, C2-12 alkenyl, C1-12 alkynyl, C1-12 alkoxy, C1-12 thioalkoxy, –N(R2a)2, –B(OR2a)2, –C(O)R2b, –C(O)N(R2a)2, –NR2aC(O)R2b, and –OC(O)R2b;
each R2a is independently selected from the group consisting of H and C1-6 alkyl;
each R2b is independently selected from the group consisting of H, -OH, halogen, C1-6 alkyl, C1-6 alkoxy; and 
subscript n is 0, 1, 2, or 3.
2.	(Currently Amended) The method of claim 1, wherein the amino acid mutation at the residue corresponding to position 91 in SEQ ID NO: 1 is a mutation to a proline residue.
at the residue corresponding to position 161 in SEQ ID NO: 1 is a mutation to an alanine residue or a valine residue.
4.	(Canceled) 
5.	(Currently Amended) The method of claim 1, wherein the tryptophan synthase β-subunit comprises the amino acid sequence set forth in any one of SEQ ID NOS: 2-4.
6.	The method of claim 5, wherein the tryptophan synthase β-subunit comprises the amino acid sequence set forth in SEQ ID NO: 4.
7.	The method of claim 1, wherein R1 is selected from the group consisting of ethyl and n-propyl.
8.	The method of claim 1, wherein Y is selected from the group consisting of CH and N.
9.	The method of claim 1, wherein subscript n is 0 or 1.
10.	The method of claim 1, wherein R2 is selected from the group consisting of halogen and C1-6 alkyl.
11.	The method of claim 1, wherein the β-substituted serine is prepared by combining a) glycine, b) an aldehyde, and c) an aldolase or variant thereof under conditions sufficient to form the β-substituted serine.
12.	The method of claim 1, further comprising protecting the β-substituted amino acid according to Formula I.
13.	(Currently amended) A tryptophan synthase β-subunit comprising a polypeptide having tryptophan synthase activity and having:
at least 85% identity to the amino acid sequence set forth in SEQ ID NO: 1,
amino acid mutations at residues corresponding to positions 91 and 161 of SEQ ID NO: 1, and 
optionally at least one amino acid mutation at residues corresponding to positions selected from the group consisting of 68, 139, 166, 173, 274, and 335 of SEQ ID NO:1.

14.	(Original) The tryptophan synthase β-subunit of claim 13, wherein the amino acid mutation is made at a residue corresponding to position 161 in the amino acid sequence set forth in SEQ ID NO:1.
15.	(Original) The tryptophan synthase β-subunit of claim 14, wherein the amino acid mutation is selected from the group consisting of an L161A mutation and an L161V mutation in the amino acid sequence set forth in SEQ ID NO:1.
16.	(Previously Presented) The tryptophan synthase β-subunit of claim 13, comprising an alanine residue at position 161 of SEQ ID NO: 1.
17.	(Currently Amended) The tryptophan synthase β-subunit of claim 16, further comprising a mutation at a residue corresponding to position 321 of SEQ ID NO: 1.
18.	(Currently Amended) The tryptophan synthase β-subunit of claim 16, which comprises the amino acid sequence set forth in any one of SEQ ID NOS:2-4.
19.	(Previously Presented) The tryptophan synthase β-subunit of claim 13, consisting of the amino acid sequence set forth in SEQ ID NO: 2.
20.	(Previously Presented) The tryptophan synthase β-subunit of claim 13, consisting of the amino acid sequence set forth in SEQ ID NO: 3.
21.	(Previously Presented) The tryptophan synthase β-subunit of claim 13, consisting of the amino acid sequence set forth in SEQ ID NO: 4.
A tryptophan synthase β-subunithaving tryptophan synthase activity and comprising a polypeptide having amino acid mutations at residues corresponding to positions 68, 139, 161, 166, 173, 274, 321, and 335 of SEQ ID NO:1, wherein the polypeptide consists of the amino acid sequence set forth in SEQ ID NO:5.
23.	(New) A method for preparing a β-substituted amino acid according to Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	(I),
the method comprising:
combining i) an unsubstituted indole or a substituted indole, ii) a β-substituted serine, and iii) a tryptophan synthase β-subunit according to claim 22; and
maintaining the resulting mixture under conditions sufficient to form the β-substituted amino acid according to Formula I;
wherein:
R1 is C2-8 alkyl, which is optionally substituted with one or more R1a;
each R1a is independently selected from the group consisting of halogen, –OH, –CN, –N3, –NO2, C1-12 alkyl, C6-14 aryl, C2-12 alkenyl, C1-12 alkynyl, C1-12 alkoxy, C1-12 thioalkoxy, –N(R1b)2, –B(OR1b)2, –C(O)R1c, –C(O)N(R1b)2, –NR1bC(O)R1c, and –OC(O)R1c;
each R1b is independently selected from the group consisting of H and C1-6 alkyl;
each R1c is independently selected from the group consisting of H, –OH, halogen, C1-6 alkyl, C1-6 alkoxy;
Y and Z are independently selected from the group consisting of CH, CR2, and N;
each R2 is independently selected from the group consisting of halogen, –OH, –CN, –N3, –NO2, C1-12 alkyl, C6-14 aryl, C2-12 alkenyl, C1-12 alkynyl, C1-12 alkoxy, 1-12 thioalkoxy, –N(R2a)2, –B(OR2a)2, –C(O)R2b, –C(O)N(R2a)2, –NR2aC(O)R2b, and –OC(O)R2b;
each R2a is independently selected from the group consisting of H and C1-6 alkyl;
each R2b is independently selected from the group consisting of H, -OH, halogen, C1-6 alkyl, C1-6 alkoxy; and 
subscript n is 0, 1, 2, or 3.
   


The following is an examiner’s statement of reasons for allowance:
Applicant has made new tryptophan synthase β-subunit comprising a polypeptide having tryptophan synthase activity and having: at least 85% identity to the amino acid sequence set forth in SEQ ID NO: 1, amino acid mutations at residues corresponding to positions 91 and 161 of SEQ ID NO: 1, and optionally at least one amino acid mutation at residues corresponding to positions selected from the group consisting of 68, 139, 166, 173, 274, and 335 of SEQ ID NO: 1. Prior art does not anticipate or suggested tryptophan synthase β-subunit comprising a polypeptide having tryptophan synthase activity and having: at least 85% identity to the amino acid sequence set forth in SEQ ID NO:1, amino acid mutations at residues corresponding to positions 91 and 161 of SEQ ID NO:1, and  optionally at least one amino acid mutation at residues corresponding to positions selected from the group consisting of 68, 139, 166, 173, 274, and 335 of SEQ ID NO:1.  Therefore the tryptophan synthase β-subunit comprising a polypeptide having tryptophan synthase activity and having: at least 85% identity to the amino acid sequence set forth in SEQ ID NO:1, amino acid mutations at residues corresponding to positions 91 and 161 of SEQ ID NO:1, and  optionally at least 274, and 335 of SEQ ID NO:1, and method for preparing a β-substituted amino acid  using said  polypeptide  are novel and non-obvious.

Thus claims 1-3, and 5-23 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652